DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 12/977356, filed on 12/23/2010.
This application discloses and claims only subject matter disclosed in prior application no 16/272503, filed 2/11/2019, and names the inventor or at least one joint inventor named in the prior application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-17 are allowed.
Claims 1-12 are allowable because the prior art of record does not disclose or make obvious an ink-jet recording apparatus comprising a controller configured to “control the head, the carriage and the first roller pair alternately repeating: performing a pass for moving the carriage in the scanning direction and ejecting the ink from the head toward the label; and conveying the media tray in the second conveyance direction” and “to control the carriage, the head and the first roller pair to perform a plurality of passes and a plurality of conveying of the alternately repeating to eject the ink from a subset of the plurality of nozzles to the upstream 
Claim 13 is allowable because the prior art of record does not disclose or make obvious a method for printing an image on a label of a medium by an ink-jet recording apparatus, the method comprising the steps of “alternately repeating: moving the carriage in the scanning direction and ejecting the ink from the head toward the label; and conveying the media tray in the second conveyance direction” and “moving the head and the carriage in the scanning direction and ejecting the ink from a subset of the plurality of nozzles toward the upstream area … the subset of the plurality of nozzles comprises at least one nozzle positioned at the upstream side of the first nozzle in the first conveyance direction, wherein the first nozzle and the second nozzle are excluded from the subset of the plurality of nozzles.”  It is this combination of limitations, in combination with other features and limitations of claim 13, that makes this claim allowable over the prior art of record.
Claim 14 is allowable because the prior art of record does not disclose or make obvious an ink-jet recording apparatus comprising a controller configured to “control the head, the carriage and the first roller pair alternately repeating: performing a pass for moving the carriage in the scanning direction and ejecting the ink from the head toward the label; and conveying the media tray in the second conveyance direction” and “to control the carriage, the head and the first roller pair to perform a plurality of passes and a plurality of conveying of the alternately repeating to eject the ink from a subset of the plurality of nozzles toward the upstream area … the subset of the plurality of nozzles comprises at least one nozzle positioned at the upstream side of the first nozzle in the first conveyance direction, and wherein the first nozzle and the second nozzle are excluded from the subset of the plurality of nozzles.”  It is this combination of 
Claims 15 is allowable because the prior art of record does not disclose or make obvious an ink-jet recording apparatus a controller configured to “control the head, the carriage and the first roller pair alternately repeating: performing a pass for moving the carriage in the scanning direction and ejecting the ink from the head toward the label; and conveying the media tray in the second conveyance direction” and “to control the carriage, the head and the first roller pair to perform a plurality of passes and a plurality of conveying of the alternately repeating to eject the ink from a subset of the plurality of nozzles toward the upstream area … the subset of the plurality of nozzles comprises at least one nozzle positioned at the upstream side of the first nozzle in the first conveyance direction, wherein the plurality of nozzles comprises a first nozzle group comprises nozzles, the nozzles in the first nozzle group being consecutive nozzles in the first conveyance direction, the first nozzle group comprising the first nozzle, and wherein the subset of plurality of nozzles comprises at least one nozzle positioned at an upstream side of the first nozzle group in the first conveyance direction.”  It is this combination of limitations, in combination with other features and limitations of claim 15, that makes this claim allowable over the prior art of record.
Claim 16 is allowable because the prior art of record does not disclose or make obvious an ink-jet recording apparatus comprising a controller configured to “control the head, the carriage and the first roller pair alternately repeating: performing a pass for moving the carriage in the scanning direction and ejecting the ink from the head toward the label; and conveying the media tray in the second conveyance direction” and “to control the carriage, the head and the first roller pair to perform a plurality of passes and a plurality of conveying of the alternately repeating to eject the ink from a subset of the plurality of nozzles toward the upstream area … wherein the second nozzle is excluded from the subset of the plurality of nozzles in particular passes of the plurality of passes … the subset of the plurality of nozzles comprises at least one 
Claim 17 is allowable because the prior art of record does not disclose or make obvious an ink-jet recording apparatus comprising a controller configured to “control the head, the carriage and the first roller pair alternately repeating: performing a pass for moving the carriage in the scanning direction and ejecting the ink from the head toward the label; and conveying the media tray in the second conveyance direction” and “to control the carriage, the head and the first roller pair to perform a plurality of passes and a plurality of conveying of the alternately repeating to eject the ink from a subset of the plurality of nozzles toward the upstream area … wherein the second nozzle is excluded from the subset of the plurality of nozzles in particular passes of the plurality of passes … the subset of the plurality of nozzles comprises at least one nozzle positioned at the upstream side of the first nozzle in the first conveyance direction, and wherein the first nozzle and the second nozzle are excluded from the subset of the plurality of nozzles.”  It is this combination of limitations, in combination with other features and limitations of claim 17, that makes this claim allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Inokuchi et al. (US 2004/0141787 A1) discloses an ink-jet recording apparatus in which a medium (309) is transported, on a media tray (307), in first and second conveyance directions.  Inokuchi et al. also discloses a print start position for the medium (Figs. 19-20, 52).  However, Inokuchi et al. do not expressly disclose use of a subset of nozzles.
Esaki et al. (US 2004/0263545 A1) discloses ejecting ink from a subset of nozzles onto a medium (Figs. 22-33) according to a rotation angle of the medium.
Lugaresi et al. (US 2005/0206661 A1) discloses an ink-jet recording apparatus in which a medium (100) is conveyed, on a media tray (200), to an initial print position (Figs. 2, 7).  However, Lugaresi et al. do not disclose a printing operation in which a carriage and a first roller pair alternately repeat the steps of: performing a pass for moving the carriage in the scanning direction and ejecting the ink from the head toward the label; and conveying the media tray in the second conveyance direction.
Edwards et al. (US 2005/0151775 A1) disclose a method for printing in which ink is ejected from a subset of nozzles at an edge of a medium (Figs. 1-2).  However, Edwards et al.’s method requires alignment of the swath to be in alignment with the diameter of the medium, along with rotation of the medium after printing each swath (paragraph 12), and therefore does not disclose the alternate repetition of performing a pass and conveying a media tray in a second conveyance direction.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853